PER CURIAM.
Elodia Yllanes, was informed against for selling intoxicating liquor. She was tried before a jury, and found guilty, and sentenced to serve a term in the county jail. Prom this judgment she has appealed. The record was filed on the twenty-seventh day of August, 1926, but, although her time for filing brief was by stipulation extended until the eleventh day of October, she has done nothing more in furtherance of her appeal. The information states a public offense, the minutes show the proceedings were regular, the instructions correctly covered the law, and the evidence sustains the verdict. Judgment affirmed.